84 F.3d 1401
BARNETT BANK OF MARION COUNTY, N.A. a national bankingassociation, Plaintiff-Counter-Defendant,Appellant, Cross-Appellee,v.Tom GALLAGHER, Insurance Commissioner of the State ofFlorida, Fla. Dept. of Insurance, a state agency,Defendants-Appellees, Cross-Appellants,Florida Association of Life Underwriters, ProfessionalInsurance Agents of Florida, Inc., FloridaAssociations of Insurance Agents,Defendants-Counter-Claimants,Appellees-Cross-Appellants.
No. 93-3508.
United States Court of Appeals,Eleventh Circuit.
June 12, 1996.

David M. Wells, Peter E. Nicandri, Jacksonville, FL, for appellant.
David J. Busch, Tallahassee, Florida, Scott A. Sinder, Ann M. Kappler, Arti K. Rai, Washington, DC, J. Robert McClure, Jr., F. Townsend Hawkes, Tallahassee, FL, for appellees.
Virginia B. Townes, Akerman, Senterfitt & Eidson, P.A., Orlando, Florida, Amicus Brief, for Florida Bankers Association.
Anthony J. Steinmeyer, Jacob M. Lewis, U.S. Dept. of Justice, Civil Division, Appellate Staff, Washington, DC, Daniel Y. Sumner, Florida Dept. of Insurance, Tallahassee, FL, for cross-appellants.
Appeals from the United States District Court for the Middle District of Florida (No. 93-178-Civ-OC-20), Harvey E. Schlesinger, Judge.ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before COX, Circuit Judge, FAY, Senior Circuit Judge, and CARNES*, District Judge.
PER CURIAM:


1
Prior report:  --- U.S. ----, 116 S. Ct. 1103, 134 L. Ed. 2d 237.


2
On March 26, 1996, the Supreme Court issued its opinion in this matter.   Thereafter, on April 29, 1996 the Court issued its judgment.   Pursuant to the ruling this matter is remanded to the district court for proceedings in accordance with the opinion and judgment.


3
REVERSED and REMANDED.



*
 Honorable Julie E. Carnes, U.S. District Judge for the Northern District of Georgia, sitting by designation